Judgment unanimously affirmed. Memorandum: The court did not err in admitting the photographs of the body of the victim which portrayed the nature and extent of the injuries that caused the victim’s death (see, People v Pobliner, 32 NY2d 356, 369-370, cert denied 416 US 905). The three cited instances of misconduct by the prosecutor on summation did not deprive defendant of a fair trial. Finally, defendant’s sentence was not harsh and excessive. (Appeal from judgment of Supreme Court, Erie County, Rossetti, J. — manslaughter, first degree.) Present— Boomer, J. P., Green, Pine, Balio and Lawton, JJ.